department of the treasury internal_revenue_service washington d c dec aunt tv bc tax_exempt_and_government_entities_division uics legend company l company m company n company o company p domestic plan state a state b city c date date ladies and gentlemen this is in response to the request for a letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request rulings with regard to certain tax and consequences of a merger of the domestic plan into a puerto rican plan and associated trust to be established by a subsidiary of the entity that sponsors the domestic plan the following facts and representations support your ruling_request company m is a state a corporation which maintains its principal office in state b company m was spun-off from company l on date _ page company m has established and currently maintains domestic plan which includes a qualified_cash_or_deferred_arrangement described in sec_401 of the internal_revenue_code and in e of the puerto rican internal_revenue_code domestic plan currently only covers employees of company m and its subsidiaries who are employed in puerto rico the sole company affiliated with company m that currently employs individuals in puerto rico is company n a wholly owned subsidiary of company o which is a wholly owned subsidiary of company m domestic plan maintains its related trust in puerto rico the trustee of domestic plan’s trust is company p which maintains its primary office in city c puerto rico domestic plan received a favorable determination_letter from the internal_revenue_service on date as part of its determination_letter application filed with respect to domestic plan company m made the irrevocable election described in sec_1022 of title i of the employee_retirement_income_security_act_of_1974 as amended erisa and sec_1_401_a_-50 of the income_tax regulations plan is considered a code sec_401 plan and its related trust is considered to be a_trust described in code sec_401 thus domestic company m intends to establish a puerto rican plan and related trust the pr plan and merge its domestic plan and related trust in its entirety into the pr plan company n will sponsor the pr plan the pr plan will be a profit-sharing_plan that contains a cash_or_deferred_arrangement within the meaning of e of the puerto rican internal_revenue_code the pr plan is intended to be qualified within the meaning of a of the puerto rican internal_revenue_code the pr plan will not be qualified within the meaning of code sec_401 the trust that forms part of the pr plan will be a_trust created and established in accordance with puerto rican law company n does not intend to make the irrevocable election described in sec_1022 of title iof erisa with respect to the pr plan a portion of domestic plan’s assets are invested in a common fund that is invested in company m stock and shares in this common fund will be transferred to the pr plan’s trust your authorized representative has asserted on your behalf that the pr plan will satisfy the requirements of erisa sec_1022 and sec_1_501_a_-1 of the regulations as a result the pr plan’s related trust will be exempt from tax under code sec_501 your authorized representative has also asserted that the pr plan related trust will cover only residents of puerto rico it is represented that at no time will the transferred account balances of the puerto rican participants be made available to them or be within their control except upon distributable events specified in the terms of the pr plan it is also represented that the page proposed merger of domestic plan and its related trust with and into the pr plan and its related trust will satisfy the applicable_requirements of code sec_414 based on the above facts and representations you through your authorized representative request the following letter rulings the merger of domestic plan and its related trust into the pr plan and its related trust will not result in the recognition of income pursuant to sec_402 of the code by participants in domestic plan whose account balances are merged into the pr plan and its related trust and the merger of domestic plan and its related trust into the pr plan and its related trust will not result in the recognition of income pursuant to sec_402 of the code by participants in domestic plan whose account balances are merged into the pr plan and its related trust with respect to your ruling requests code sec_501 provides in relevant part that an organization described in code sec_401 shall be exempt from taxation code sec_401 provides in relevant part that a_trust created or organized in the united_states and forming part of a profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust a plan associated with a_trust that meets this requirement as well as other provisions of code sec_401 and related code sections is a qualified_plan a nonqualified_plan is any plan that is not described in code sec_401 sec_1022 of erisa provides in relevant part that for purposes of code sec_501 any trust of a profit-sharing_plan all the participants of which are residents of puerto rico shall be treated as an organization described in sec_401 if the trust is part of a profit-sharing_plan and is exempt from taxation under the laws of puerto rico for this purpose puerto rican residents include bona_fide residents of puerto rico and persons who perform labor or services primarily within puerto rico regardless of residence for other purposes sec_1_501_a_-1 of the income_tax regulations provides in pertinent part that the effect of sec_1022 of erisa is to exempt such trusts from u s income_tax on their u s investments even though they are not u s based trusts nor otherwise part of a plan qualified under code sec_401 these plans are not subject_to title ii of erisa sec_1022 of erisa provides that an employer may elect to treat a_trust described in sec_1022 as a u s based trust as noted above company n which will sponsor the pr plan will not make said election page code sec_402 provides in relevant part that any amount actually distributed to any distributee by a qualified_trust shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 code sec_402 provides in relevant part that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt shall be included in the gross_income of the employee in accordance with sec_83 revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants by reason of their transfer under code sec_402 a participant’s interest in a_trust forming part of a qualified_plan is includible in income in the taxable_year in which it is distributed from the trust thus generally transfer of amounts held in a_trust of a plan qualified within the meaning of code sec_401 to a_trust of a plan not qualified will give rise to a taxable_distribution however under revrul_67_213 a transfer of the participant’s interest from one qualified_trust to a_trust forming part of another qualified_plan would not be a distribution of that interest a similar conclusion would be reached if one qualified_plan is merged into another such plan in this case the substance of the proposed transaction is that a code sec_401 qualified_plan and related trust domestic plan will be merged into a nonqualified_plan the trust of which is deemed qualified pursuant to sec_1022 of erisa for purposes of exemption under code sec_501 the pr plan thus the issue raised in this case is whether a result similar to that reached under revrul_67_213 would be reached if the transferee_plan is not a code sec_401 qualified_plan even though its trust is treated as meeting the requirements of code sec_501 upon careful consideration of this issue we believe that it is appropriate to deem a plan that is described in erisa sec_1022 as a qualified transferee_plan for the limited purposes of complying with revrul_67_213 since its associated trust is tax- exempt under code sec_501 as if it were a qualified_trust described in code sec_401 accordingly the merger of domestic plan and its related trust into the pr plan and its related trust will not give rise to distributions of the account balances of affected domestic plan participants from domestic plan’s related trust because the merger does not give rise to distributions the account balances at the time that the merger is page consummated will not be treated as includible in participants’ income pursuant to code sec_402 thus with respect to your ruling requests we conclude as follows the merger of domestic plan and its related trust into the pr plan and its related trust will not result in the recognition of income pursuant to sec_402 of the code by participants in domestic plan whose account balances are merged into the pr plan and its related trust the merger of domestic plan and its related trust into the pr plan and its related trust will not result in the recognition of income pursuant to sec_402 of the code by participants in domestic plan whose account balances are merged into the pr plan and its related trust this ruling letter is based in part on the fact that the plan that is described in sec_1022 -of erisa the pr plan is the transferee_plan and not the transferor plan this ruling letter is also based on the following assumptions that domestic plan is qualified under code sec_401 and its related trust is tax-exempt under code sec_501 at all times relevant to this ruling that as represented the proposed merger will comply with the requirements of code sec_414 and will not otherwise adversely impact the qualified status of domestic plan and that as represented the account balances of affected domestic plan participants will not in actuality be distributed or made available to them within the meaning of code sec_402 at all times relevant thereto this ruling letter does not address the tax treatment of amounts held in the trust of the pr plan including but not limited to the account balances merged into the pr plan when they are ultimately distributed or made available in accordance with the applicable terms of the pr plan finally this letter_ruling does not address any issues that may arise from the merger of account balances held in the trust of a plan qualified within the meaning of code sec_401 a into the trust of a plan not qualified within the meaning of code sec_401 which is not deemed qualified for code sec_501 purposes by reason of erisa sec_1022 and sec_1_501_a_-1 of the regulations page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan manager tax exempt and government plans division technical group enclosures deleted copy of letter_ruling form_437
